DETAILED ACTION
	
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Claim 41 recites that the discharge shaping roller serves as one of the walls defining the interior of the hopper. There appears to be no support for this limitation in the instant specification. Applicant points to paragraphs 16, 38, and 43 for support, however, those paragraphs refer to the discharge shaping roller being separate from the hopper and positions adjacent and/or in contact with the hopper discharge opening, but fails to disclose that the discharge shaping roller serves as one of the walls defining the interior of the hopper. The instant specification only provides supports for the discharge shaping roller being adjacent and/or in contact with the discharge opening of the hopper and not the interior of the hopper.
Claim 42 recites that the upper portion of the hopper has a cross-sectional area that is larger than the cross-sectional area of the lower portion, however, there is nowhere in the instant specification or the drawings describing how the upper and lower portions of the hopper differ in size. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 14, 20, 23-24, 29 and 42 recite the limitation "the discharge roller" in line 1.  There is insufficient antecedent basis for this limitation in the claim as previous recitation refers to a discharge shaping roller and not a discharge roller.
Claims 21-22 recite the limitation "the system" in line 1.  There is insufficient antecedent basis for this limitation in the claim as claims 21-22 depend from claim 20, which is directed to a confectionary product and not a system.
	Claims 11-12, 25-28, 34-35, 37-39 and 41 are included as they depend from claims 1, 14, and 20.

  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 11, 12, 14, 20-25, 29, 34-35, 37-39 and 41-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sollich (GB 2023483 A; Jan. 3, 1980; already made of record) in view of Lefebvre (US 2001/0028905 A1; Oct. 11, 2001) and Zwahlen (EP 1203533 B1; May 8, 2002; English Translation).
Regarding claims 1, 14 and 20, Sollich discloses a system and method for making a strip of edible material comprising providing a feed hopper that has a base with a discharge opening having a first and second side, wherein the first and second 
Sollich discloses that a hot, flowable material exits from the feed hopper onto a cooling roller with an adjacent calibration roller, corresponding to applicant’s discharge shaping roller, and further that the feed hopper and calibration roller (e.g. discharge roller) can be heated (page 1 lines 55-80). Sollich teaches that the distance between the calibration roller and the cooling roller represents a desired height of the strips. Sollich teaches that the strip of edible material adheres to the cooling roller to produce a cooled strip of edible material. 
Sollich teaches that the edible material passes through the hopper discharge opening to the discharge shaping roller and cooling roller to form a strip of edible material. 
Sollich further teaches that the cooled strip of edible material is separated from the cooling roller by a stripping device (corresponding to applicant’s blade) (page 2 lines 1-20). While Sollich discloses a blade to separate the edible material from the cooling roller, Sollich does not specifically disclose that the blade as heated. However, it would have been obvious to one of ordinary skill in the art to have the blade heated. The 
While Sollich discloses the system and method as described above, Sollich fails to teach the base having several strip-forming regions with a plurality of discharge openings so as to provide a plurality of strips and edible material.
Lefebvre discloses a process and system for producing confectionary bars wherein said hopper holding the edible material has a plurality of discharge openings to produce a plurality of strips of edible material (see Figures; [0010]-[0013]).
It would have been obvious to one of ordinary skill in the art to have the hopper of Sollich comprise a plurality of discharge openings as taught by Lefebvre. Doing so would yield the predictable result of being able to provide a plurality of strips of edible material in Sollich and it obvious to one of ordinary skill if more than one strip is desired at one time. Such methodology of duplicating so as to provide a plurality of edible strips is known in the art and therefore such modification to the system and method of Sollich is obvious to one of ordinary skill in the art.
Sollich discloses providing a strip of edible material, and further teaches that the strip of material can be deposited onto another layer of confectionery mass to form a layered product (page 2 lines 20-35). Therefore, Sollich discloses depositing the edible strips on top of a base material. 
Sollich discloses a cooling roller and calibration roller, or discharge shaping roller as described above, but fails to teach the rotational direction of the calibration roller, wherein the calibration roller and discharge shaping roller rotate in the same rotational direction. 

As Zwahlen discloses that it is known in the art to have the shaping roller (e.g. the satellite roller in Zwahlen) rotate in the same direction as the base roller so as to control the thickness of the dough strip, it would have been obvious to have the calibration roller of Sollich rotate in the same rotational direction as the cooling roller in Sollich. The calibration roller and cooling roller of Sollich are located in a similar position as the two different rollers in Zwahlen, wherein the calibration roller is above the cooling roller, and therefore having the two rollers in Sollich rotates in the same rotational direction would predictably control the thickness of the edible strip as taught by Zwahlen. 
Regarding claims 11 and 12, Sollich discloses that the edible material is caramel, toffee, fudge, fondant, jelly, nougat or the like (page 1 lines 1-20).
Lefebvre discloses that the base edible material is a biscuit, nougat or the like with a caramel, nougat, or the like material on top ([0049] and [0050]).
It would have been obvious to one of ordinary skill in the art to have the edible strips comprise barrier crème and the base material a cookie. Both are similar to what is disclosed by the prior art. The prior art discloses a confectionary product and therefore it would have been obvious to provide any known confectionary product. 
Regarding claims 21 and 22, Sollich discloses that the flowable edible material caramel, toffee, fudge, fondant, jelly, nougat or the like (col 1 lines 1-10). 

With respect to the amount of fat in the composition being at least 50% by weight, the examiner notes that it is well within the ordinary skill in the art to vary the amount of fat depending on the desired edible material. 
Lefebvre further teaches that the coating material is a mixture of sugar, water and fat ([0049]). 
From In re Levin, 84 USPQ 232 p. 234

This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 ways which differ from the former practice, do not amount to invention merely because it is not disclosed that, 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
in
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function. 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267 ; 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
In
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
re
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

In the instant case, there is no new or unexpected function arising from the edible material comprising at least 50% by weight fat.  
Regarding claims 23 and 29, as stated above, Sollich discloses that a hot, flowable material exits from the supply vessel, or hopper, onto a calibration roller (corresponding to applicant's discharge shaping roller) that is adjacent the supply vessel (page 1 lines 57-80).
As the material of Sollich is constantly exiting the hopper onto the discharge roller, the material is constantly moving inside the hopper and therefore the material is considered to remain in circulation due to the exiting onto the discharge roller.
Regarding claim 24, Sollich further teaches that the calibration roller, or applicant’s discharge roller is connected, or interlocked, with the feed hopper, or applicant’s hopper (page 1 lines 60-125; See Figures).
Regarding claim 25, while Sollich discloses the system as described above, Sollich fails to specifically teach the line rate in which the edible strips are produced. 
Sollich, however, teaches that the rotational speed is adjustable according to particular operating conditions and the desired properties of the material being deposited onto the roller (page 1 lines 110-120). The rotational speed is with regard to the cooling roller in Sollich, in which the speed of revolution of the cooling roller is adjusted depending on the properties of the confectionery mass and on the desired layer thickness (page 1 lines 45-55 in Sollich). Therefore, the rotational speed in Sollich determines the rate at which the confectionery masses are produced. The line rate as recited in the instant claims also refers to the rate at which the confectionery masses are produced. As stated above, Sollich fails to specifically disclose the line rate, but discloses how the rotational speed of the cooling roller affects the production of the confectionery masses, wherein a higher rotational speed will result in a higher line rate as Sollich discloses that the confectionery mass is detached from the cooling roller before the cooling roller has carried out a full revolution (page 1 lines 50-55). Therefore, the rotational speed of the cooling roller is directly related to the line rate of producing the confectionery mass and would have been obvious to vary depending on the desired properties of the confectionery mass and the desired layer thickness as taught by Sollich. 

Regarding claims 34 and 35, as stated above, the prior art teaches depositing a strip of edible material onto a base of edible material (page 2 lines 20-30). Sollich teaches that the layers of material exit a heated feed hopper and further that the calibration roller can be heated, but fails to specifically teach that the layered material is further heated and then hardened on top of the base material. 
It would have been obvious to one of ordinary skill in the art to melt a portion of the strip after depositing onto the base material followed by hardening so as to ensure the strip adheres to the base material and makes an overall single solid product. Sollich discloses producing a layered product that forms a single confectionery mass. In order for the layered materials to not separate in the single confectionery mass, they would need to adhere to one another. Sollich clearly teaches that heating the confectionery mass provides a flowable product, while cooling aids in solidifying the product (page 2 lines 1-10). Sollich teaches the application of several layers of confectionery product (page 2 lines 23-34), which allows for melting when the additional layer is applied on top, then cooling. Heating and cooling confectionery mass is well understood, routine, and conventional in the art. Therefore, in order to provide a layered material that does not separate, it would have been obvious to heat the layered material in order to adhere the layers together followed by cooling to provide a hardened product based upon what is taught by Sollich.
Regarding claim 37, as stated above, Sollich in view of Zwahlen disclose that the shaping roller and cooler roller rotate in the same rotational direction. Zwahlen further teaches that two sets of rollers rotate in a counter clockwise direction ([0047]). 
It would have been obvious to one of ordinary skill in the art to have the discharge shaping roller and cooling roller of Sollich rotate in a counter clockwise direction as taught by Zwahlen. Zwahlen discloses that such rotation provides a means for controlling the thickness of an edible material. Further, the direction of rotation is dependent on the location of the feed hopper.  
Regarding claim 38, Zwahlen discloses two rollers for controlling the thickness of a dough sheet as described above, and further teaches that a drive motor controls the roller to control the speed ([0037]). It would have been obvious to one of ordinary skill in the art to have two separate motors for controlling the discharge shaping roller and cooling roller separately in Sollich. It is well known in the art that motors control the rotation of the rollers as taught by Zwahlen and therefore having two motors to control each of the rollers in Sollich yields the predictable result of allowing independent control of each roller to result in an edible material having desired thickness. 
Regarding claim 39, as stated above, Sollich in view of Zwahlen teach that the discharge shaping roller and cooling roller rotate in the same rotational direction, wherein the discharge shaping roller pushes the edible material back towards the hopper outlet to control the thickness of the product and therefore the prior art teaches that the discharge shaping roller moves the edible material in one direction, back towards the hopper, and the cooling roller moves the edible material in a different direction away from the hopper.
Regarding claim 41, Sollich discloses that the discharge shaping roller (8) is positioned adjacent the hopper (7) (See Figure 1), but fails to specifically teach that the discharge shaping roller serves as one of the walls defining the interior of the hopper. 
The examiner notes, however, that the exact position of the discharge shaping roller is merely an obvious variant over Sollich. Moving the shaping roller of Sollich to be more interior of the hopper does not change how the discharge shaping roller functions, as it would still function to provide a desired thickness to the edible material exiting from the hopper. 
This is merely a rearrangement of parts and obvious to one of ordinary skill in the art as changing the position of the discharge shaping roller to be more interior in the hopper does not change the operation of the hopper in conjunction with the discharge shaping roller (See MPEP 2144.04 VI C).
Regarding claim 42, the hopper of Sollich holds the flowable edible material, wherein it has an upper portion and a lower portion through which the edible material flows (See Figure 1). Also, as shown in Figure 1, the hopper (7) has side walls extending from the upper portion to the lower portion, wherein a bottom wall is sloped. Therefore, the side walls extend from a sloped bottom wall.
With respect to the exact position of each wall and discharge shaping roller, Sollich fails to specifically teach that the upper portion is defined by vertical side walls and the lower portion is defined by discharge shaping roller surface, wherein the sloped bottom wall extends toward the discharge shaping roller. 


Further, Sollich fails to specifically disclose that the upper portion of the hopper has a larger cross-sectional area than the lower portion. Sollich, however, discloses that the hopper holds the flowable edible material, and therefore it would have been obvious for the upper portion to be larger to accommodate the incoming material while the lower portion is smaller to allow the forming of the edible material exiting from the hopper, as the size of the edible material exiting from the hopper in Sollich is smaller than the incoming material. 



Claims 26-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sollich (GB 2023483 A; Jan. 3, 1980), Lefebvre (US 2001/0028905 A1; Oct. 11, 2001) and Zwahlen (EP 1203533 B1; May 8, 2002) as applied to claim 1 above, and further in view of Peterson et al. (US 2004/0161511 A1; Aug. 19, 2004).
Regarding claims 26-28, as stated above, the prior art teaches a hopper for containing an edible flowable material, but fails to teach the hopper including a vibrator or that it is fully heat traced.

It would have been obvious to one of ordinary skill in the art to provide the hopper of Sollich with a vibrator as taught by Peterson. Doing so would enhance the mixing of the material in the hopper of Sollich so as to provide a thoroughly mixed product. It further would have been obvious to one of ordinary skill in the art to provide the hopper of Sollich with a heating means as taught by Peterson so as to provide a fully heat traced hopper body that is able to keep the materials heated and flowable. 


Response to Arguments
Applicant’s arguments have been fully considered but were not found persuasive. 
Applicant argues on pages 8-10 that none of the cited references teach or suggest the claimed system that forms a strip of flowable edible material. 
This is not found persuasive as Sollich discloses that the flowable edible material is discharged between the cooling roller and the calibration roller (8), wherein the calibration roller is located above the cooling roller, and therefore the top surface of the flowable edible material is formed by the calibration roller surface, which corresponds to applicant’s discharge roller (See Figure 1; page 1 lines 115-125).
Further, regarding applicant’s arguments against Lefebvre, the examiner is not relying up Lefebvre to teach the calibration means as claimed. Lefebvre discloses that it is known in the art for a hopper holding an edible material to have a plurality of discharge openings to produce a plurality of strips of edible material (see Figures; [0010]-[0013]). Therefore, it would have been obvious to one of ordinary skill in the art to have the hopper of Sollich comprise a plurality of discharge openings as taught by Lefebvre. 
As Sollich discloses that the flowable edible material is discharged between the cooling roller and the calibration roller (8), wherein the calibration roller is located above the cooling roller, the combination of Sollich with Lefebvre discloses providing a hopper with multiple openings that is discharged between the cooling roller and calibration roller of Sollich, wherein the calibration roller is located above the cooling roller such that the top surface of the strips of flowable edible material is formed by the calibration roller surface. Therefore, this argument is not found persuasive. 
Applicant’s arguments with respect to claims 26-28 are not found persuasive for the same reasons as stated above. 


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A COX/Examiner, Art Unit 1791